Citation Nr: 1437245	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-46 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder to include skin cancer, to include as due to herbicide (Agent Orange) exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  His duty included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a video-conference hearing in April 2012.  A transcript has been associated with the claims folder.

In May 2012 the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration. 

The Board notes that the evidence includes other skin disorders diagnosed as actinic keratosis in addition to skin cancers, and the Veteran has referred to a "rash" particularly on his torso that he has alleged is related to Agent Orange exposure.  Thus the Board has expanded the issue to include other skin disorders in addition to skin cancers, in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that this matter must again be remanded to ensure additional development of evidence that appears to be outstanding.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

A review of the evidence that was obtained following the Board's May 2012 remand reveals that additional development is necessary to afford proper adjudication of this matter.  Among the records obtained were records from the VA medical center (VAMC) in Odessa, Texas, and Lubbock, Texas (located in the electronic record).  These included some records from Dr. Montemayer, who had been mentioned as potentially providing a nexus opinion.  Although these records did not include such a nexus opinion, they do point to the existence of other potentially relevant records.  Among them, a February 2011 record notes that the Veteran wanted a second opinion on whether "spots" on his torso were related to Agent Orange exposure, with other records from the same month mentioning a "rash" on his arms, legs and trunk with a history of handling barrels of Agent Orange reported by the Veteran.  However there is not a record of any "second opinion" having been provided as to the etiology of any skin disorder treated.  

There is also a June 2011 notification of an outside consult in which he was seen by dermatology at Texas Tech University School of Medicine in April 2011, with the records said to be either in Vista Web or Vista imaging.  Some records from this facility have been obtained, specifically records from a February 2011 Mohs surgery and biopsies dated in March 2011 and May 2011.  There is also an authorization form and a return to work certificate showing he underwent further treatment at this facility on April 26, 2011; however, the medical records from this April 2011 outside consult/treatment are not associated with the claims folder or electronic record.  

Additionally the Veteran has since begun receiving treatment at a VAMC in Albuquerque, New Mexico, with some records from April 2013 to February 2014 received.  These include a notation from May 2013 stating that the Veteran was seen in dermatology for a skin examination the previous month.  The April 2013 records do not include any such records of being examined by dermatology.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board further notes that the Veteran did submit a 30-day waiver in November 2012 which included a waiver of AOJ review of any additional evidence submitted by the Veteran; however the records from the VAMC in Albuquerque, New Mexico, from April 2013 to February 2014 were obtained by VA, not submitted by the Veteran.  There is no indication that these VA treatment records recently obtained have been cited or considered by the AOJ in any SSOC, and the Veteran's AOJ waiver does not extend to evidence obtained by the AOJ.  Therefore, on remand, the AOJ must issue an SSOC that reflects consideration of the VA treatment records recently associated with the record.  See 38 C.F.R. §19.9; 20.1304(c).

Finally the Board finds that the evidence that has been obtained does trigger the duty to obtain a VA examination in this matter.  Although no favorable opinion is clearly of record, the evidence obtained does include mention of the possibility of the Veteran's skin cancer having been related to service.  This includes the records from January and February 2011 relating a history of skin rash beginning in Vietnam after handling barrels of Agent Orange.  Additionally the February 2011 records dealing with treatment for his skin condition to include cancers, include a notation that the Veteran has requested a second opinion regarding the etiology of such condition.  The Board finds this evidence satisfies the requirements to trigger VA's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the claimed skin disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that complete VA treatment records pertaining to the Veteran's skin problems, have been obtained and associated with the claims folder.  In particular, records should include any "second opinion" regarding the etiology of his skin disorder that had been referenced in the February 2011 treatment records in the electronic record.  Additionally, records of the April 2011 outside consult from dermatology at Texas Tech said to be either located in Vista Web or Vista imaging should be obtained.  Finally, VA records from the VAMC in Albuquerque, New Mexico, pertaining to dermatology treatment in May 2013 should be obtained.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  The Veteran should also be scheduled for a VA skin examination to ascertain whether the Veteran suffers from skin cancers or other disorders of the skin that is related to his Agent Orange exposure.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  If any skin cancers, or other skin disorders  are found on examination, the examiner should offer an opinion as to whether such are at least as likely as not (a 50 percent or higher degree of probability) causally related to service, to include exposure to herbicides.  

Any opinion obtained must be accompanied by an adequate rationale.  

3.  After conducting any additional development deemed necessary, readjudicate the appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



